Mr. Justice Gary delivered the opinion of the Court. October 21, 1895, the appellant obtained in the Circuit Court a decree of divorce from the appellee. The bill had been taken as confessed, and the hearing was exporte. The custody of their then five year old boy was awarded to her. Neither of the parties have any other home than with their respective and respected parents. • June 10, 1896, on the petition of the appellee, the court ordered that the appellee might have the custody of the boy from five p. m. of 'Friday, to five p. m. of Saturday, in each week. From that order is this appeal. Such an order was within the jurisdiction of the court. Sec. 18, Ch. 40, R. S., Divorce. We can not say that it is unwise. It should be the endeavor of the appellant and her friends to foster in the child natural affection for his father. If they will do so, and the appellee reciprocate, who can tell but happy results may follow ? These parties are yet young. If experiment shall prove that the order should not be continued, it may be vacated at any time. In its nature it is temporary, and is affirmed.